Name: 95/577/EC: Council Decision of 22 December 1995 concerning the objectives and detailed rules for restructuring the fisheries sector in Finland and Sweden over the period 1 January 1995 to 31 December 1996 with a view to achieving a lasting balance between resources and their exploitation
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  Europe;  fisheries;  production
 Date Published: 1995-12-30

 Avis juridique important|31995D057795/577/EC: Council Decision of 22 December 1995 concerning the objectives and detailed rules for restructuring the fisheries sector in Finland and Sweden over the period 1 January 1995 to 31 December 1996 with a view to achieving a lasting balance between resources and their exploitation Official Journal L 326 , 30/12/1995 P. 0067 - 0068COUNCIL DECISIONof 22 December 1995concerning the objectives and detailed rules for restructuring the fisheries sector in Finland and Sweden over the period 1 January 1995 to 31 December 1996 with a view to achieving a lasting balance between resources and their exploitation(95/577/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), and in particular Article 11 thereof, lays down provisions aiming to ensure that the Community fisheries sector is restructured so as to take account of the available and accessible resources, taking into account the characteristics of each fishery as well as the possible economic and social consequences; whereas it is therefore appropriate that the aims and procedures to restructure the Community fishing fleet should be set for each fishery or group of fisheries; Whereas, on the basis of a disquieting official report on the state of the resources accessible to Community vessels, the Council agreed that it was necessary to ensure a limitation of the fishing effort of the various segments of the Community fleets by a concerted programme of action, fairly balanced between the various Member States but also differentiated according to fishery; Whereas on the basis of this official report the Council adopted Decision 94/15/EC relating to the objectives and detailed rules for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 with a view to achieving a lasting balance between the resources and their exploitation (4); whereas this Decision lays down, for each type of fishery, five-year objectives for the reduction of fishing effort over the period 1992-96 of 20 %, 15 % and 0 % for demersal, benthic and pelagic fisheries respectively, and lays down the detailed rules for the implementation of these objectives within the framework of the multiannual guidance programmes for 1993-96; Whereas medium- and long-term biological analyses of the state of resources in the Baltic Sea show that there is no need to adopt a different approach to this maritime region than that adopted by the Council for the main types of fisheries, and that those guidelines should therefore be applied to the Finnish and Swedish fleets from the date of accession of those countries to the European Union; Whereas, however, such application must take account of the fact that only two years remain between the date of accession and the expiry date of the programmes; Whereas the objectives adopted in this Decision do not prejudge any provisions which may be implemented under technical measures aiming to reduce fishing mortality due to fleets using passive gears, HAS ADOPTED THIS DECISION: Article 11. By 31 December 1996 at the latest, the fishing effort of the fleets of Sweden and Finland, must have decreased by at least: - 8 % for trawlers bottom-trawling for demersal stocks, - 6 % for dredgers and beam trawlers targeting benthic stocks, - 0 %, i.e. no growth, for the other fleet segments, as compared with the estimated situation of the fleet on 1 January 1995. 2. At least 55 % of the effort reductions referred to in paragraph 1 must be purely by capacity reductions. Article 2The implementation of the objectives and procedures referred to in Article 1 shall be ensured by the Commission, which shall, within three months of the adoption of this Decision, adopt a multiannual guidance programme for both Finland and Sweden for the period running from 1 January 1995 to 31 December 1996 in accordance with the procedure laid down in Article 5 (2) of Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products (1). The Commission shall take care, as far as possible, to apply the general provisions of the multiannual guidance programmes to the fleets of Finland and Sweden and particularly the segmentation principles and formulae for the calculation of the objectives. Article 3Articles 3 and 4 of Decision 94/15/EC shall apply to Finland and Sweden. Article 4This Decision is addressed to the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No C 171, 7. 7. 1995, p. 6. (2) OJ No C 323, 4. 12. 1995. (3) OJ No L 389, 31. 12. 1992, p. 1, as amended by the 1994 Act of Accession. (4) OJ No L 10, 14. 1. 1994, p. 20. (1) OJ No L 346, 31. 12. 1993, p. 1, as amended by Regulation (EC) No 1624/95 (OJ No L 155, 6. 7. 1995, p. 1).